Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-4, 11-12, 17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huguet in US2015/0307405 in view of Li in their publication entitled “High-pressure sintered yttria stabilized zirconia ceramics” and further in view of Berner in US20140124702.

Regarding Claim 1, 17 and 22:  Huguet teaches the creation of pigmented ceramic bodies for watchmaking comprising a metal oxide matrix that is suited for allowing light to pass after sintering and has densification temperatures which depends on pressure.  Huguet teaches that Yttrium stabilized zirconia (YSZ) is a particularly suitable material for the matrix of the ceramic (See Paragraph 41).  Applicant sets forth that YSZ is a material that meets the claim limitations in terms of the matrix (See Example 2)   Huguet teaches that mineral pigments are provided within the matrix, such as binary oxides, or ternary oxides such as CoAl2O4 (See Paragraph 46-48).  CoAl2O4 is a pigment meeting the claim limitations in terms of the pigments as it is discussed at page 4 of the disclosure.  Huguet does not explicitly state that the matrix material and pigment are mixed; however, Huguet does teach that the pigment is provided within the matrix material after processing and thus must be mixed with the matrix material (See Paragraph 54).  Huguet teaches that the material may be made by various methods such as powder pressing or injection molding of a powder (See Paragraphs 54-60).  On this basis those of ordinary skill in the art would have found it obvious to provide a mixed powder of the two components in order to perform powder pressing or injection molding of a powder feedstock.  The material of Huguet then undergoes a plurality of steps including the creation of a green body, impregnation, heat treatment, and the body may finally be sintered as a final step.  Huguet only teaches a singular sintering step, which meets the amended claim limitation as set forth.  

Huguet teaches that this sintering may be a Hot Isostatic Pressing operation, but is silent regarding the parameters useful in sintering YSZ in such an operation.

However, Li also teaches the creation of sintered YSZ materials and teaches that the sintering time of the materials and the sintering temperature may be significantly reduced by providing a high pressure sintering operation at a pressure of up to 4.5GPa in a hot isostatic pressing process, which is a suitable process according to Huguet.  Those of ordinary skill in the art would have been motivated to provide an efficient process having a decreased production time.  On this basis those of ordinary skill in the art would have found it obvious to increase the pressure in the sintering process up to 4.5GPa in order to facilitate for faster production.  Li teaches that materials of high density can be produced in the temperature range from 800-1450C (See Table 1).  Li teaches a range of sintering temperatures having an overlapping endpoint of 800C.  The endpoint of 800C constitutes a range that is so close to the claimed range as to obviate the claimed subject matter.  Those of ordinary skill in the art would have prima facie expected the same effect of producing a highly dense sintered body when sintering temperatures of 800C or slightly less than 800C were applied.  As this is the case, the use of the claimed sintering temperature would have been obvious over Li.     The material of Huguet is intended for a commercial product, so increased throughput on an industrial scale would have been seen as a benefit to those of ordinary skill in the art and would have motivated them to achieve such a result.  

Huguet and Li are silent as to the explicit use of phosphorescent pigments and only teaches simple and doped oxides.

However, Berner teaches that a sintered zirconia used for a watch bezel may be provided with a persistent phosphorescent ceramic composition in order to provide for luminescence of the material.  Berner teaches that this luminescence is created by providing the YSZ and pigment as powders, wherein the pigment powder is a strontium aluminate doped with a rare earth element such as Eu or Ce (See Paragraph 27-28).  The materials then undergo a sintering operation.  The doped aluminate of Berner would meet the claim limitations in terms of breakdown temperature as it is explicitly claimed and disclosed by applicant.  The same compositions would necessarily have the same properties, as those properties stem from said composition.  Those of ordinary skill in the art would have found it obvious to apply these same pigments to the material of Huguet as they would have the same intended effect.  Both disclosures relate explicitly to the creation of watch components.  Those of ordinary skill would be motivated to provide the pigments of Berner in the component of Huguet on the basis that these pigments would allow the use of the watch components under low light conditions.  

Regarding Claim 2:  Huguet teaches that the pigment typically has a size from 1-2 microns (See Paragraph 97).

Regarding Claim 3:  The ceramic may be densified at a temperature from 800-1000C (See Table 1 Li).

Regarding Claim 4:  Huguet teaches that the pigment may be included in an amount from 1-10 wt% (See Paragraph 54).  The density of the materials is similar (CoAl2O4:4.4 YSZ:6) and upon the conversion of the wt% to vol%, the ranges of the prior art would overlap those that are instantly claimed.  

Regarding Claim 11:  Huguet teaches that MgAl2O4 may be included in the material (See Paragraph 47).  The instant claim does not set forth a requisite amount of the material necessary for it to be considered a matrix material and its inclusion in any amount meets the claim limitation as set forth. 

Regarding Claim 12:  Huguet teaches the use of zirconium stabilized with yttrium as a matrix material (See Paragaph 41).  

Regarding Claim 21:    Berner teaches that sintered ceramics having colored or luminescent pigments may be used for various internal and external elements of watches, including the watch case, the watch bezel, the watch dial, and indices in the watch (See Paragraph 61).

Response to Arguments

Applicant's arguments filed 6/17/21 have been fully considered but they are not persuasive. Applicant argues that the rejection made of reference does not address all of the features of the claims.  Applicant particularly points to the newly amended language concerning the sintering of the materials “in one single step”; however, the sintering of the material in the art of reference appears to use a single sintering step.  Applicant goes on to characterize the creation of a green body, debinding and other treatment steps as being outside the scope of the ‘single step sintering’ claimed.  The process of the prior art only includes a singular sintering step.  The other processes of making a green body, debinding, etc are not processes of sintering.  Furthermore it is noted that the claims are drawn to a process comprising the steps set forth.  If applicant wishes to limit the claims to a process of providing the claimed powders and sintering the powders at the given conditions, the claim should be set forth using ‘consisting of’ language.  The prior art of reference does not appear to teach providing these powders and creating the sintered bodies without intermediate steps; however, the claims are not currently drawn to such a process.  As this language is not present and the prior art teaches the claimed steps, the claimed subject matter is met.  Applicant goes on to address the teachings of the secondary references, which are not relied upon for these specific limitations. Berner is relied upon for teaching luminescent pigments and Li is relied upon for teaching suitable pressures.  No particular argument is made concerning those teachings that are relied upon.  New claim 22 is noted and is addressed in the same manner as instantly amended claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Hoban/Primary Examiner, Art Unit 1734